

 S1014 ENR: Route 66 Centennial Commission Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1014IN THE SENATE OF THE UNITED STATESAN ACTTo establish the Route 66 Centennial Commission, and for other purposes.1.Short titleThis Act may be cited as the Route 66 Centennial Commission Act.2.FindingsCongress finds that—(1)Route 66 was the first all-weather highway in the United States connecting the Midwest to California, and has played a major role in the history of the United States;(2)Route 66 has become a symbol of the heritage of travel and the legacy of seeking a better life shared by the people of the United States, and has been enshrined in the popular culture of the United States; and(3)the year 2026 will be the centennial anniversary of Route 66, and a commission should be established to study and recommend in a report to Congress activities that are fitting and proper to celebrate that anniversary in a manner that appropriately honors the Mother Road of the United States.3.EstablishmentThere is established a commission to be known as the Route 66 Centennial Commission (referred to in this Act as the Commission).4.DutiesThe Commission shall—(1)study activities that may be carried out by the Federal Government to determine whether the activities are fitting and proper to honor Route 66 on the occasion of the centennial anniversary of Route 66, including activities such as—(A)the issuance of commemorative coins, medals, certificates of recognition, and postage stamps;(B)ceremonies and celebrations commemorating specific events; and(C)the production, publication, and distribution of books, pamphlets, films, electronic publications, and other educational materials; and(2)recommend to Congress—(A)the activities that the Commission considers most fitting and proper to honor Route 66 on the occasion described in paragraph (1); and (B)1 or more entities in the Federal Government that the Commission considers most appropriate to carry out those activities. 5.Membership(a)Number and appointmentThe Commission shall be composed of 15 members appointed as follows:(1)3 members, each of whom shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Secretary of Transportation.(2)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Illinois.(3)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Missouri.(4)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Kansas.(5)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Oklahoma.(6)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Texas.(7)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of New Mexico.(8)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Arizona.(9)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of California.(10)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Speaker of the House of Representatives.(11)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Minority Leader of the House of Representatives.(12)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Majority Leader of the Senate.(13)1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Minority Leader of the Senate.(b)Eligible individualAn eligible individual referred to in subsection (a) is an individual with—(1)a demonstrated dedication to educating others about the importance of historical figures and events; and(2)substantial knowledge and appreciation of Route 66.(c)Time of appointmentEach initial appointment of a member of the Commission shall be made before the expiration of the 120-day period beginning on the date of enactment of this Act.(d)TermsEach member shall be appointed for the life of the Commission.(e)VacanciesA vacancy in the Commission shall not affect the powers of the Commission but shall be filled in the manner in which the original appointment was made.(f)Basic payMembers shall serve on the Commission without pay.(g)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.(h)Quorum7 members of the Commission shall constitute a quorum, but a lesser number may hold hearings.(i)Chair and Vice ChairThe Commission shall select a Chair and Vice Chair from among the members of the Commission.(j)MeetingsThe Commission shall meet at the call of the Chair.6.Director and staff(a)DirectorThe Commission may appoint and fix the pay of a Director and such additional personnel as the Commission considers to be appropriate.(b)Applicability of certain civil service laws(1)DirectorThe Director of the Commission shall—(A)be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service; and(B)be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates, except that the rate of pay for the Director may not exceed the rate payable for level IV of the Executive Schedule under section 5315 of that title.(2)StaffThe staff of the Commission shall—(A)be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service; and(B)be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates.(c)Source of compensationIn accordance with section 10—(1)no Federal funds may be expended to compensate a Director or staff member of the Commission under this section; and(2)any compensation paid to a Director or any staff of the Commission appointed under this section shall be derived solely from donated funds. 7.Powers(a)Hearings and sessionsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers to be appropriate to carry out this Act.(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take under this Act.(c)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.(d)Administrative support services(1)In generalOn the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out this Act.(2)Detailees(A)Federal employees(i)In generalAt the request of the Commission, the head of any Federal agency or department may detail to the Commission, on a reimbursable or nonreimbursable basis, any employee of the agency or department.(ii)Civil service statusThe detail of an employee under clause (i) shall be without interruption or loss of civil service status or privilege.(iii)No additional compensationA Federal employee who is detailed to the Commission under this subparagraph may not receive any additional pay, allowances, benefits, or other compensation by reason of the detail of the employee to the Commission or any services performed by the employee for the Commission. (B)State employeesThe Commission may—(i)accept the services of personnel detailed from a State; and(ii)reimburse the State for the services of the detailed personnel.(e)Volunteer and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use such voluntary and uncompensated services as the Commission determines to be necessary.(f)GiftsThe Commission may accept, use, and dispose of gifts, grants, bequests, or devises of money, services, or property from any public or private source for the purpose of covering the costs incurred by the Commission in carrying out this Act.8.Reports(a)Interim reportsThe Commission may submit to Congress such interim reports as the Commission considers to be appropriate.(b)Final reportNot later than 2 years after the date on which all members of the Commission are appointed, the Commission shall submit to Congress a final report containing—(1)a detailed statement of the findings and conclusions of the Commission;(2)the recommendations of the Commission; and(3)any other information that the Commission considers to be appropriate.9.TerminationThe Commission shall terminate on December 31, 2026.10.Expenditures of Commission(a)In generalAll expenditures of the Commission, including any reimbursement required under this Act, shall be made solely from donated funds.(b)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate